Citation Nr: 0844201	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-29 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision, 
which, in pertinent part, denied service connection for PTSD 
and for hypertension.  The veteran provided testimony at a 
personal hearing at the RO in November 2005.  

By way of a May 2006 decision, the RO granted service 
connection and a 30 percent rating for PTSD, effective June 
21, 2004.  Therefore, that issue is no longer on appeal.  

By way of a June 2006 decision (issued in a statement of the 
case), the RO denied service connection for hypertension, to 
include as secondary to service-connected PTSD.  In January 
2007, the veteran testified at a Travel Board hearing at the 
RO.  In March 2007, the Board remanded this appeal for 
further development.  


FINDING OF FACT

The medical evidence of record shows that the veteran's 
current hypertension began many years after service, was not 
caused by any incident of service, and was not caused by or 
permanently worsened by his service-connected PTSD.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and is not 
proximately due to or the result of service-connected PTSD.  
38 C.F.R. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in July 2004, a rating 
decision in March 2005, a statement of the case in May 2005, 
a supplemental statement of the case in June 2006, and 
correspondence in March 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a February 2008 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," such as hypertension, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran is service-connected for PTSD.  He is also 
service-connected for residuals of a fracture of the right 
ring finger.  He contends that he has hypertension that is 
related to service, or, more specifically, that is related to 
his service-connected PTSD.  As discussed below, the medical 
evidence weighs against these contentions.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of hypertension or any elevated blood 
pressure readings.  A May 1971 objective enlistment 
examination report noted a blood pressure reading of 138/88 
and included notations that the veteran's heart and vascular 
system were normal.  The April 1974 objective separation 
examination report related a blood pressure reading of 
132/88.  There were also notations that the veteran's heart 
and vascular system were normal.  The service medical records 
do show treatment for a fracture of the right ring finger.  

There is no evidence of an actual diagnosis of hypertension 
in the year after the veteran's period of service.  Although 
elevated blood pressure readings were shown at various times 
during the year after the veteran's period of service and at 
times during the late 1970s and in September 1980, the 
subsequent medical evidence showed many years of non-elevated 
blood pressure readings.  The first post-service evidence of 
record of any actual diagnosis of hypertension is in February 
2003, decades after the veteran's separation from service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

A December 1974 VA treatment entry noted a blood pressure 
reading of 170/120.  The diagnosis did not refer to 
hypertension.  A January 1975 treatment report noted that the 
veteran was admitted for further evaluation of high blood 
pressure.  It was reported that he had a history of elevated 
blood pressure since 1971 and that he had been told that his 
blood pressure was elevated, but had never been treated.  The 
report also indicated that the veteran had depression and was 
followed by a psychiatrist.  The veteran's blood pressure 
reading was 134/90.  The final diagnoses were rule out 
essential hypertension and depression.  

A May 1975 VA treatment entry related a blood pressure 
reading of 130/90.  The diagnosis did not refer to 
hypertension.  Another May 1975 treatment entry from a nurse 
included a notation of hypertension.  The veteran's blood 
pressure readings were 126/94 sitting, 140/98 supine, and 
140/100 standing.  It was noted that the veteran's blood 
pressure appeared to go up with each successive reading as 
the veteran became more tense.  A diagnosis of hypertension 
was not provided at that time.  A July 1975 entry related 
blood pressure readings of 140/106 sitting and 150/100 
supine.  It was noted that the veteran appeared to be tense 
and anxious.  It was also reported that the veteran would be 
tried on Hydroduril to see if it lowered his blood pressure.  
A diagnosis of hypertension was not provided at that time.  

A February 1977 VA treatment entry noted that the veteran had 
a blood pressure reading of 140/100 in 1975 and that he was 
treated for Hydroduril for three months.  The veteran's blood 
pressure readings at that time were 110/90 in the left arm 
and 120/90 in the right arm.  The diagnosis was probable 
viral syndrome.  

A January 1979 treatment entry from the Community Health Care 
Center Plan, Inc., noted that the veteran's blood pressure 
reading was 150/98.  There was no reference to hypertension 
at that time.  A February 1979 report noted that the veteran 
had a past medical history of being seen at a VA hospital for 
evaluation of hypertension and that he was on no medications.  
His blood pressure reading was 140/90.  A subsequent February 
1990 entry related a blood pressure reading of 130/90 and a 
March 1979 entry noted a blood pressure reading of 128/88.  
Hypertension was not diagnosed pursuant to those treatment 
entries.  A September 1980 entry noted a blood pressure 
reading of 140/100.  

A June 1981 VA general medical examination report indicated a 
blood pressure reading of 120/80.  The diagnoses referred to 
disorders other than hypertension.  

A November 1996 VA general medical examination report noted 
that the veteran's blood pressure reading was 130/80.  The 
diagnoses did not refer to hypertension.  

A November 2002 VA treatment entry related a blood pressure 
reading of 185/102.  The assessment did not refer to 
hypertension.  A December 2002 entry noted a blood pressure 
reading of 127/95.  The assessment also did not include 
hypertension.  

A February 2003 VA treatment entry noted that the veteran had 
a history of hypertension with blood pressure readings in 
October 2002, November 2002, and December 2002, of 158/101, 
185/102, and 127/95, respectively.  The veteran's current 
blood pressure reading was 164/94.  The diagnoses included 
hypertension.  

Subsequent post-service VA treatment records, including VA 
examination reports, show treatment for disorders including 
hypertension.  The veteran also received treatment for 
psychiatric disorders including PTSD.  

A June 2004 VA mental status evaluation report from a VA 
social worker related diagnoses including PTSD, chronic and 
severe; major depression; and polysubstance abuse, in full 
sustained remission.  The social worker also diagnosed 
hypertension, possibly secondary to the veteran's PTSD.  

An October 2005 statement from a VA social worker noted that 
the veteran was presently being seen at their center on a bi-
weekly basis in order to stabilize his symptoms of PTSD.  The 
diagnoses were PTSD, chronic and severe; major depression; 
and substance abuse in full sustained remission.  The social 
worker also diagnosed hypertension possibly related to the 
veteran's PTSD.  

In March 2007, the Board remanded the case in part for an 
examination to ascertain the likelihood that the veteran's 
hypertension had any relation to service or service-connected 
PTSD.

An August 2007 VA cardiovascular examination report noted 
that the veteran's claims file was reviewed.  The examiner 
discussed the veteran's medical history, including various 
elevated blood pressure readings in the 1970s and in 
September 1980, in great detail.  The veteran reported that 
his hypertension was first diagnosed when he started 
receiving treatment at a VA facility for PTSD about two years 
earlier.  He stated that while in the Army, his blood 
pressure would go up when he was going to jump out of a 
plane.  He indicated that he was given a blood pressure 
machine to check his blood pressure at home and that when his 
PTSD symptoms increased, his blood pressure would also be 
elevated.  It was noted that the veteran denied any symptoms 
from his hypertension, but that he reported that when his 
PTSD was bad, his blood pressure would go up.  

As to a diagnosis, the examiner reported that the veteran was 
currently being treated for hypertension.  The examiner 
indicated that per the veteran's report and review of his 
CPRS and claims file, the diagnosis was made in February 2003 
at a VA facility.  The examiner stated that "there was no 
objective evidence in review of the [veteran's] claims file 
to support a diagnosis of hypertension while the [veteran] 
was in active duty or in the year following his discharge."  
The examiner further commented that "isolated non-diagnostic 
elevated blood pressure readings were noted following [the 
veteran's] discharge from the military, but it [was] more 
likely that [the] veteran's long-standing [alcohol], smoking, 
and substance abuse were the cause of [those] elevations."  
The examiner reported that the data was limited and therefore 
inconclusive with regard to the relationship between PTSD and 
hypertension.  The examiner indicated that he was "currently 
unable to state that there [was] any relationship between the 
veteran's hypertension and his PTSD."  The examiner 
indicated that various medications were reviewed and that a 
Microdex review indicated that Bupropion, Risperidone, and 
Morphine Sulfate SA (sustained action) had the potential to 
cause hypertension.  The examiner remarked that "given the 
time line regarding the onset of the veteran's hypertension 
and the start date of each of [those] medications, [it 
seemed] more likely that the veteran's Bupropion taken for 
his NSC anxiety and depression was potentially the cause of 
the veteran's hypertension, not the Risperidone prescribed 
for his PTSD which was started close to 2 years later."  The 
examiner also provided citations regarding such opinion.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the June 2004 VA mental status 
evaluation report from a VA social worker related diagnoses 
including PTSD.  The social worker also diagnosed 
hypertension, possibly secondary to PTSD.  Additionally, an 
October 2005 report from the same VA social worker also 
indicated diagnoses including PTSD.  The social worker also 
noted a diagnosis of hypertension possibly related to the 
veteran's PTSD.  The Board notes that there is no indication 
that the VA social worker reviewed the veteran's entire 
claims file in providing those diagnoses.  Although an 
examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Further, the VA social worker's diagnoses are 
speculative in that he used the term "possibly".  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of a claimed disorder 
or any such relationship).  Given these circumstances, the VA 
social worker's opinion that the veteran's hypertension is 
possibly related to his PTSD has little probative value in 
this matter.  

Conversely, the Board observes that the August 2007 VA 
cardiovascular examination report noted that the veteran's 
claims file had been reviewed.  The examiner also discussed 
the veteran's medical history, including various elevated 
blood pressure readings in the 1970s and in September 1980, 
in great detail.  The examiner commented that "there was no 
objective evidence in review of the [veteran's] claims file 
to support a diagnosis of hypertension while the [veteran] 
was in active duty or in the year following his discharge."  
The examiner further commented that "isolated non-diagnostic 
elevated blood pressure readings were noted following [the 
veteran's] discharge from the military, but it [was] more 
likely that [the] veteran's long-standing [alcohol], smoking, 
and substance abuse were the cause of [those] elevations."  
The examiner reported that the data was limited and therefore 
inconclusive with regard to the relationship between PTSD and 
hypertension.  The examiner specifically indicated that he 
was "currently unable to state that there [was] any 
relationship between the veteran's hypertension and his 
PTSD."  The examiner further noted that it was not likely 
that the veteran's medication for his PTSD caused his 
hypertension.  The Board observes that the VA examiner's 
opinion was based on a review of the veteran's claims file.  
The examiner also provided a rationale for his opinion and 
discussed the veteran's medical history in providing his 
opinion.  Therefore, the Board finds that the VA physician's 
opinion is the most probative in this matter.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  

The Board observes that the medical evidence does not suggest 
that the veteran's current hypertension is related to his 
period of service.  In fact, the probative medical evidence 
provides negative evidence against this finding, indicating 
that the veteran's current hypertension began years after 
service, without relationship to any incident of service.  
Although elevated blood pressure readings were noted in the 
year after the veteran's separation from service and at 
various times in the 1970s, and in September 1980, there were 
no subsequent treatment entries showing elevated readings or 
a diagnosis of PTSD for over twenty years.  Additionally, a 
VA examiner specifically found that factors other than 
hypertension were the cause of those elevated readings.  
Additionally, the probative medical evidence fails to 
indicate that the veteran's current hypertension was caused 
or worsened by his service-connected PTSD.  

The veteran has alleged that his current hypertension had its 
onset during his period of service or, more specifically, 
that it is related to his service-connected PTSD.  However, 
the veteran, as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the veteran's hypertension began many years after his 
period of service, was not caused by any incident of service, 
and is not proximately due to or the result of his service-
connected PTSD.  The Board concludes that neither direct nor 
secondary service connection for hypertension is warranted.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


